SENTENCIA
En el caso de epígrafe, vistas las conclusiones de hecho expuestas por el Procurador General en su informe sobre conducta profesional, las cuales no fueron controvertidas por el abogado-notario Luis A. López Olmedo, y analizados los planteamientos de derecho aplicables, el Tribunal resuelve lo siguiente: (1) decretar la nulidad del pagaré hipotecario al portador y de la Escritura Núm. 20 sobre constitución de hipoteca, y (2) limitar su sapción disciplinaria a una amones-tación al notario López Olmedo, además de apercibirle que en el futuro deberá observar con mayor rigor los preceptos notariales en el descargo de sus funciones.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Hernández Denton emitió opinión concurrente. El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente, a la cual se unen los Jueces Asociados Señores Rebollo López y Ortiz: concurre con el decreto del pagaré hipotecario al por-tador y la nulidad de la escritura de constitución de hipoteca, y disiente de la sanción disciplinaria. La Juez Asociada Se-ñora Naveira de Rodón emitió opinión concurrente y disi-dente, a la cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Alonso Alonso: concurre con la san-*266ción disciplinaria y el decreto de la nulidad de la escritura de constitución de hipoteca, y disiente con el decreto de nulidad del pagaré hipotecario al portador.
(Fdo.) Francisco R. Agrait Liado

Secretario General

—O—